PER CURIAM.
Appellant seeks reversal of an adverse final judgment rendered in favor of appel-lee who was defendant below in these actions arising out of an accident involving appellee’s automobile and appellants’ decedent, who was riding a motorcycle from which he was thrown against appellee’s car. The principal question preserved on appeal is the sufficiency of the evidence to support the jury’s verdict and judgment thereon.
In our review of the record, we have given due consideration to the applicable appellate principle that a judgment of the trial court reaches the appellate court clothed with a presumption of correctness. Our review of the record and consideration of the briefs and arguments herein convince us that the jury’s verdict is consistent with the evidence adduced at the trial. It is not the province of this court to substitute its judgment for that of the trier of facts. These findings cannot be disturbed in the absence of a clear showing that the trial court committed error. Stoller v. Jaffe, 125 So.2d 310 (Fla.App.1961); Old Equity Life Insurance Company v. Levenson, 177 So.2d 50 (Fla.App.1965).
The other issues raised by appellants have been considered and are likewise held not to be the basis for reversal. The judgment appealed is accordingly
Affirmed.
JOHNSON, C. J., CARROLL, DONALD K., and SPECTOR, JJ., concur.